Citation Nr: 1720715	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for partial amputation of third toe of right foot.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for residuals of left foot infection.

6.  Entitlement to service connection for residuals of skin graft.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for hammertoes to include as secondary to service-connected bilateral pes planus and hallux valgus.

9.  Entitlement to an initial compensable disability rating for left ear hearing loss. 

10.  Entitlement to a disability rating higher than 50 percent for bilateral pes planus, to include on an extraschedular basis.

11.  Entitlement to the assignment of an effective date earlier than August 21, 2013, for the grant of a 20 percent rating for the residual a left clavicle fracture.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which increased the rating for bilateral pes planus from 10 to 50 percent, effective March 12, 2012.  In a January 2015 rating decision, the RO continued the 50 percent rating for pes planus.

In a September 2015 decision the Board denied the Veteran's appeal for an increased rating for his service-connected pes planus on a schedular basis and declined to refer the issue on an extraschedular basis.  The Veteran timely appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated the portion of the Board's decision regarding the 50 percent rating assigned for the Veteran's service-connected pes planus, and remanded this issue to the Board for further processing. 

The Court also raised the issue of service connection for hammertoes.  Therefore the Board will review this issue on return.

In the September 2015 decision, the Board also remanded the issues of service connection for the residuals of stroke and an higher rating for left ear hearing loss for the issuance of a Statement of the Case (SOC)  SOC's were issued in June 2016.  The Veteran perfected his appeals in June 2016.  

The Board also referred the issue of a higher evaluation for a left clavicle disability.  The RO granted a 10 percent rating for this disability in November 2015, effective in August 2013.  The Veteran noted disagreement with the effective date assigned for the grant of the higher rating in February 2016.  The RO issued an SOC in May 2017 and the Veteran filed a VA 9 also in May 2017.  

Also in this regard, in a VA 9 received in June 2016, the Veteran indicated that he wanted to appeal all his injuries to include the left shoulder.  The Board construes this as a NOD to the November 2015 rating action that granted a 10 percent rating for the left clavicle disability.  The Board notes the RO in a May 2017 rating action, increased the evaluation to 20 percent (the Veteran filed another NOD in May 2017).  A May 2017 deferred rating action shows that the RO is in the process of scheduling a VA examination.  As the RO is developing the issue, the Board will not review it at this time.  

In the September 2015 decision, the Board also found that the issue of a TDIU was part of his claim for increased rating and remanded the TDIU issue for adjudication.  At present, this issue has not been re-certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  The Board will also review this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court stated the Board (1) erred in finding that the Veteran had not perfected his appeal with respect to his claims for the partial amputation of the third toe of the right foot, right knee disability, left foot infection, and residuals of a skin graft; (2) erred in finding that the Veteran had not perfected his appeal with respect to his claims for the partial amputation of the third toe of the right foot, right knee disability, left foot infection, and residuals of a skin graft; (3) erred in failing to recognize that the Veteran is already service connected for hallux valgus; (4) erred in relying on the March 2012 examination as the examination is based on an inaccurate factual premise; (5) and, since the Board failed to recognize that the Veteran 's hallux valgus is service connected, it failed to adequately consider the potential combined impact of his service-connected foot disabilities with regard to the matter of referral for extraschedular consideration. 

As the Veteran timely appealed the denial of his service-connection claims for the partial amputation of the third toe of the right foot, right knee disability, left foot infection, and residuals of a skin graft, VA examination and opinions are needed.   The Board notes that VA examination and opinions were obtained in March 2012 regarding the etiology of the partial amputation of the third toe of the right foot, left foot infection, and residuals of a skin graft.  However, the VA examiner did not have the Veteran's claim file for review and did not consider the service-connected hallux valgus. 

An examination is also needed to determine whether an extraschedular rating is warranted for the Veteran's entire bilateral foot condition, including his pes planus and hallux valgus, as well as an opinion as to whether the service-connected pes planus and hallux valgus caused or aggravated his hammer toes. 

In the September 2015 Board decision, the Board also referred the issue of service connection for PTSD.  The RO has since denied service connection for PTSD in January 2016.  The Board notes that in a May 2017 deferred rating action, the RO determined that the Veteran had not filed a timely NOD.  However, the Veteran submitted a statement (in a June 2016 VA 9) that can be considered as disagreement with the denial of the claim.  Therefore, an SOC should be issued. 

To avoid additional piecemeal adjudication of the case, the Board will defer review of the claim for entitlement to the assignment of an effective date earlier than August 21, 2013, for the grant of a 20 percent rating for the residual a left clavicle fracture. 

Moreover, the Board will defer review of the claim for entitlement to an initial compensable disability rating for left ear hearing loss, as it is inextricably intertwined with the issue of service connection for right ear hearing loss.  If impaired hearing is service connected in only one ear, the non-service connected ear is assigned a designation of level I. 38 C.F.R. § 4.85 (f).

The TDIU issue is intertwined with all the other pending issues.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA that pertains to service connection for hammertoes to include on a secondary basis.  

2. Obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and associate it with the e-file for consideration.    

3. Schedule the Veteran for VA examination to determine the etiology of his right knee disability.  The examiner must identify any right knee disability.  If a right knee disability is identified provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the diagnosed disability had its clinical onset during active service or is related to any incident of service to include secondary to his pes planus and severe hallux valgus.

All appropriate tests and studies and/or consultation should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.    

As well, it is absolutely imperative the examiner review the e- file for the pertinent medical and other history, including a complete copy of this remand.

4. The RO should schedule the Veteran for VA podiatric examination to 1) determine the etiology of his partial amputation of the third toe of the right foot, left foot infection, and residuals of a skin graft; 2) determine the severity of his pes planus with hallux valgus.    

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's residuals for his March 2011 surgical procedures to include the partial amputation of the third toe of the right foot, left foot infection, and residuals of a skin graft is related to any incident of service to include whether his pes planus and severe hallux valgus aggravates these disabilities to include hammertoes.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

As well, it is absolutely imperative the examiner review the e- file for the pertinent medical and other history, including a complete copy of this remand.

5. Refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected pes planus with hallux valgus to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) on a singular basis, as well as a collective basis.

6. Issue a SOC with regard to the issue of entitlement to service connection for PTSD, and notify the Veteran and his representative of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue. If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should the claim be returned to the Board.

7.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




